Title: Enclosure: Exequatur for Thomas Dannery, 3 October 1793
From: Washington, George,Jefferson, Thomas
To: 


  EnclosureExequatur for Thomas Dannery
George Washington President of the United States of America.
To all whom it may concern.
The Citizen Dannery having produced to me his commission as Consul for the Republick of France at Boston, I do hereby recognize him as such, and do declare him free to exercise and enjoy such functions, powers, and priviledges, as are allowed to Consuls of the French Republick by the laws, treaties, and conventions, in that case made and provided. 
In testimony whereof I have caused these letters to be made patent, and the seal of the United States to be hereunto affixed.
Given under my hand theday of in the year of our Lord one thousand seven hundred and ninety three, and the Independence of the United States of America, the eighteenth.

By the PresidentTh: Jefferson

